DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Official Notice
As the Applicant has not traversed any statements of common knowledge or well-known subject matter made in the previous office action, all of these statements have been taken as admitted prior art. (MPEP § 2144.03(C))
Claim Objections
Claim 21 is objected to because of the following informalities:  
Applicant recites “to autonomously selecting for pickup” which is awkwardly phrased with respect to the utilized conjugation of select.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Applicant has amended the instant claim to recite “the respective UAV is configured to determine the specific package assignment by autonomously selecting for pickup” (emphasis added).  Although the Applicant has cited paragraphs [0006], [0029], [0030], [0056], [0066], [0067], [0074], [0131]-[0134], [0142], [0146]-[0148], and [0169] (Remarks filed December 17, 2020 “Remarks” at 11) as support for the newly introduced language.  However, a review of the originally filed disclosure with particular attention paid to the cited paragraphs did not reveal support for determining a specific package assignment via an autonomous selection for pickup process.  Rather, the Specification mentions “causing the UAV to pick up a first package from the plurality of packages, which may be done at random, in a predetermined order or sequence, or otherwise without specific package assignment” (Specification at [0169]), “the UAV can pick up any item that is ready for delivery” (id at [0131]), and that in “an autonomous implementation, all functionality of the aerial vehicle is automated” (id. at [0056]).  While the Specification teaches an autonomous UAV, it does not disclose that the UAV is capable of carrying out a decision making step wherein such UAV selects a package from a plurality of packages entirely of its own volition.  The disclosure as originally filed does not appear to support the leap from causing the UAV to pick up a package at random, in a predetermined order or sequence, or otherwise without specific package assignment to now have the UAV undertake 

Claim 1 is additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 1, the Applicant recites the “UAV is configured to determine the specific package assignment by autonomously selecting for pick up and picking up a respective package” is not enabled by the originally filed disclosure.  The aspect of this limitation that is not enabled is the procedure for allowing a UAV to autonomously select a package.
This language is not enabled as the Specification does not provide an disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims (the claim broadly recites a selection process without more affirmatively describing the operation taking place); 
(B) The nature of the invention; 
(C) The state of the prior art (it is not clear that autonomous decision making by a UAV in selecting an object to pick up is established within the art); 
(D) The level of one of ordinary skill (in consideration of the state of the art, it is unclear that one having ordinary skill in the art would be knowledgeable in processes requisite for 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (the Applicant has not provided direction as to how one having ordinary skill in the art would make or use the claimed functionality); 
(G) The existence of working examples (the Applicant does not appear to have actually or constructively reduced the claimed invention to practice) ; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (one having ordinary skill in the art would be required to undertake undue experimentation in order to make or use the invention based on the content of the disclosure). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
As per claim 3, the rationale presented supra rejecting the autonomous selection language as new matter and as not enabled is reiterated here mutatis mutandis.  
Claim 3 is additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant recites “an instruction to pick up one package at random from the set of .
This language is not enabled as the Specification does not provide an disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims (the claim broadly recites a selection process without more affirmatively describing the operation taking place); 
(B) The nature of the invention; 
(C) The state of the prior art (it is not clear that autonomous decision making by a UAV in selecting an object to pick up is established within the art); 
(D) The level of one of ordinary skill (in consideration of the state of the art, it is unclear that one having ordinary skill in the art would be knowledgeable in processes requisite for endowing a UAV with certain autonomous decision making beyond those tasks ordinarily associated with UAV); 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (the Applicant has not provided direction as to how one having ordinary skill in the art would make or use the claimed functionality); 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (one having ordinary skill in the art would be required to undertake undue experimentation in order to make or use the invention based on the content of the disclosure). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
As per claim 4, the rationale presented supra rejecting the autonomous selection language as new matter and as not enabled is reiterated here mutatis mutandis.  
Claim 4 is additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant recites “an instruction to pick up one package [] wherein the respective UAV is configured to determine the specific package assignment by autonomously selecting for pickup and picking up the respective package in the order of arrival of the respective UAV” which  is not enabled by the originally filed disclosure.  The disclosure as originally filed does not provide illuminating information as to how the UAV would autonomously select a package based upon an order of arrival or how the UAV would autonomously determine an order of arrival of the respective UAV and make a decision of a package based upon such information.  

(A) The breadth of the claims (the claim broadly recites a selection process without more affirmatively describing the operation taking place); 
(B) The nature of the invention; 
(C) The state of the prior art (it is not clear that autonomous decision making by a UAV in selecting an object to pick up is established within the art); 
(D) The level of one of ordinary skill (in consideration of the state of the art, it is unclear that one having ordinary skill in the art would be knowledgeable in processes requisite for endowing a UAV with certain autonomous decision making beyond those tasks ordinarily associated with UAV); 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (the Applicant has not provided direction as to how one having ordinary skill in the art would make or use the claimed functionality); 
(G) The existence of working examples (the Applicant does not appear to have actually or constructively reduced the claimed invention to practice) ; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (one having ordinary skill in the art would be required to undertake undue experimentation in order to make or use the invention based on the content of the disclosure). 
citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
As per claim 21, the rationale presented supra rejecting the autonomous selection language as new matter and as not enabled is reiterated here mutatis mutandis.  
Claim 21 is additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant recites “autonomously selecting for pickup [] by identifying the respective package based on sensor data” which  is not enabled by the originally filed disclosure.  The disclosure as originally filed does not provide illuminating information as to how the UAV would autonomously select a package based upon sensor data or how such data is utilized for the purposes of package selection.  
This language is not enabled as the Specification does not provide an disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims (the claim broadly recites a selection process without more affirmatively describing the operation taking place); 
(B) The nature of the invention; 

(D) The level of one of ordinary skill (in consideration of the state of the art, it is unclear that one having ordinary skill in the art would be knowledgeable in processes requisite for endowing a UAV with certain autonomous decision making beyond those tasks ordinarily associated with UAV); 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (the Applicant has not provided direction as to how one having ordinary skill in the art would make or use the claimed functionality); 
(G) The existence of working examples (the Applicant does not appear to have actually or constructively reduced the claimed invention to practice) ; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (one having ordinary skill in the art would be required to undertake undue experimentation in order to make or use the invention based on the content of the disclosure). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
As per claim 24, the rationale presented supra rejecting claim 1 as the autonomous selection language as new matter and as not enabled is reiterated here mutatis mutandis.  
As per claim 25, the rationale presented supra rejecting claim 3 is reiterated here mutatis mutandis.  
As per claim 26, the rationale presented supra rejecting claim 4 is reiterated here mutatis mutandis.  
Claim 28 is additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant recites “autonomously selecting for pickup [] by identifying the respective package based on sensor data” which  is not enabled by the originally filed disclosure.  The disclosure as originally filed does not provide illuminating information as to how the UAV would autonomously select a package based upon sensor data or how such data is utilized for the purposes of package selection.  
This language is not enabled as the Specification does not provide an disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims (the claim broadly recites a selection process without more affirmatively describing the operation taking place); 
(B) The nature of the invention; 
(C) The state of the prior art (it is not clear that autonomous decision making by a UAV in selecting an object to pick up is established within the art); 

(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (the Applicant has not provided direction as to how one having ordinary skill in the art would make or use the claimed functionality); 
(G) The existence of working examples (the Applicant does not appear to have actually or constructively reduced the claimed invention to practice) ; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (one having ordinary skill in the art would be required to undertake undue experimentation in order to make or use the invention based on the content of the disclosure). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).

As per claims 3-5, 7-9, 11-12, 14-15, 21-23, 25-27, and 29, incorporate the limitations of the base claims from which they depend.  As such, each of these claims is rejected due to their dependency upon the claims rejected supra.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claims 1, 3, 4, 25-26, and 28, Applicant recites:  “a set of two or more remaining packages of the plurality of packages” which causes the claim to appear as though some element or step has been omitted, such as one wherein packages from a known original plurality have been removed.  It is not clear what the Applicant is intending to elicit through the explicit recitation of “remaining” rather than merely discussing a plurality of packages available to be picked up.  
Claims 2-5, 7-9, 11-12, 14-15, 21-23, and 29 are rejected due to their dependence on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1-5, 7-15, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Studnicka (US 2017/0286892).
As per claim 1, Studnicka teaches a method comprising: 
receiving, at a transport-provider computing system, an item provider request for transportation of a plurality of packages ([0046] “a package delivery request”, 302, Fig. 3) from a loading location (303, Fig. 3, [0050] “may determine the location from which the shipment will originate”) at a given future time ([0053] “depend on the estimated time requested/needed for deliver” and [0064] “estimated delivery times”)
assigning, by the transport-provider computing system and for each respective unmanned aerial vehicle (UAV) (304, Fig. 3) of a plurality of UAVs ([0053] “the system may employ a plurality of UAVs”), a respective transport task to the respective UAV, wherein the respective transport task(i) comprises an instruction to deploy the respective UAV to the loading location and pick up one package from a set of two or more remaining packages of the plurality of packages ([0010] “the UAV may find an pick up the package for loading” “identify packages based on scanned images”, 304, Fig. 3, [0052] “the system may determine which UAV will carry the package for shipment.”  “the UAV may be selected based [] on the shipping location selecting for pick up and picking up a respective package from the set of two or more remaining packages of the plurality of packages upon arriving at the loading location ([0056] “instead of the system determining which UAV is assigned to each package, an individual may manually assign a UAV to a package” see also [0054] “the system may determine [] which UAV has received the package”); 
identifying, by the transport-provider computing system and for each respective UAV, the respective package picked up by the respective UAB  while or after the respective UAV picks up the respective package ([0056] “have the UAV scan the package” and [0054] “the UAV may scan a package slip for a received package” “the scanned package information may include an identifier for the package”); and 
based on the identifying of the respective package, providing, by the transport-provider computing system and to each respective UAV, a respective task update configured to update the respective transport task of the respective  UAV ([0057]).  Studnicka does not explicitly disclose that each of these attributes occurs in a single embodiment.  It would have been obvious to modify Studnicka with the ability to perform these method steps from the multiple exemplary 
Studnicka does not explicitly disclose that the selection is done autonomously, however the automation of a manual activity is a well-known modification that does not distinguish over the prior art (MPEP 2144.04(III) citing In re Venner, 262 F.2d 91,95, 120 USPQ 193,194 (CCPA 1958).  It would have been obvious to modify Studnicka with the ability for the selection of a package to be carried out in an automatic fashion without the manual selection by an individual in order to maximize the efficiency of loading a UAV with packages for shipment and minimizing the reliance upon human resources.
As per claim 2, Studnicka teaches the method of claim 1, wherein a quantity of the plurality of UAVs is the same as a quantity of the plurality of packages (UAV’s may carry a single package [0049] and that a plurality of UAVs may be utilized until a capacity limit has been reached [0053].   
As per claim 3, Studnicka teaches the method of claim 1, wherein the instruction to deploy the respective UAV to the loading and pick up one package comprises an instruction to pick up one package at random from the set of two or more remaining packages of the plurality of packages ([0056] “instead of the system determining which UAV is assigned to each package, an individual may manually assign a UAV to a package”  “an individual may bring the package to a UAV, have the UAV scan the package, and load the UAV with the package”), and wherein the respective UAV is configured to determine the specific package assignment by selecting for pick up and picking up the respective package at random upon arriving at the loading location ([0056] “have the UAV scan the package” and [0054] “the UAV may scan a package slip for a 
Studnicka does not explicitly disclose that the selection is done autonomously, however the automation of a manual activity is a well-known modification that does not distinguish over the prior art (MPEP 2144.04(III) citing In re Venner, 262 F.2d 91,95, 120 USPQ 193,194 (CCPA 1958).  It would have been obvious to modify Studnicka with the ability for the selection of a package to be carried out in an automatic fashion without the manual selection by an individual in order to maximize the efficiency of loading a UAV with packages for shipment and minimizing the reliance upon human resources.

As per claim 4, Studnicka teaches the method of claim 1.  Studnicka does not explicitly disclose that the instruction to deploy the respective UAV to the loading location and pick up one package comprises an instruction to pick up one package from the set of two or more  remaining packages of the plurality of packages in an order of arrival, at the loading location, of the respective UAV relative to one or more other UAVs of the plurality of UAVs and wherein the respective UAV is configured to determine the specific package assignment by selecting for pick up and picking up the respective package in the order of arrival of the respective UAV at the loading location.  However, the concept of first come first served was a well-known practice.  It would have been obvious to modify Studnicka to allow for the pickup of packages by UAV’s in the order of arrival in order to allow for a smooth loading operation which would prevent congestion at a loading facility or operator confusion which could obfuscate intended logistics.
Studnicka does not explicitly disclose that the selection is done autonomously, however the automation of a manual activity is a well-known modification that does not distinguish over citing In re Venner, 262 F.2d 91,95, 120 USPQ 193,194 (CCPA 1958).  It would have been obvious to modify Studnicka with the ability for the selection of a package to be carried out in an automatic fashion without the manual selection by an individual in order to maximize the efficiency of loading a UAV with packages for shipment and minimizing the reliance upon human resources.

As per claim 5, Studnicka teaches the method of claim 1, wherein identifying, by the transport-provider computing system, the respective package picked up by the respective UAV comprises: 
instructing, by the transport-provider computing system, a package identifying device ([0088] “weight sensor”) installed on a UAV having the payload compartment ([0040] “UAV 200 may include a basket, box, lockable box, container, and/or other cavity based carrying mechanism for carrying package”) to identify the first package ([0088] “UAV may implement one or more fraud preventative measures to ensure that the package is the same, such as checking the weight using a weight sensor, and taking images of the package as the recipient returns the package to the UAV”).  Studnicka does not explicitly disclose that the identifying device is installed within the payload compartment of the respective UAV but does provide for a number of components which may be embodied by the UAV.  However, the rearrangement of parts would be an obvious matter of design choice (MPEP §2144.04(VI)(C)).  It would have been obvious to modify Studnicka with the inclusion of the sensor within the compartment in order to provide a contained means to sense only the desired information without external interference or distraction that may cause an inaccurate collection of data.

determining a respective delivery location of the respective package ([0057]); and
transmitting to the respective UAV a respective route from a current location of the respective UAV to the respective delivery location of the respective package ([0011] “The system may also determine a path for a UAV to take for transporting a package to its destination. In some examples, the system may receive global positioning location information for a package delivery destination. The location may be the location of a recipient device, such as a mobile phone, a home address, a business address, or any other dynamic or static location. Based on the location information the system may determine a path for the UAV to take to the delivery destination.”).  
As per claim 8, Studnicka teaches the method of claim 1, further comprising: 
determining, by the transport-provider computing system and for each respective UAV, a respective delivery location of the packages picked up by the respective UAV ([0057] “the server may provide the ordering in which the packages are delivered based on which delivery location is closest to the location of the UAV”).  
As per claim 9, Studnicka teaches the method of claim 8, further comprising: based on the respective delivery location of the respective package picked up by each respective UAV, determining, by the transport-provider computing system and for each respective UAV a respective route from the loading location to the respective delivery location of the respective package picked up by the respective UAV ([0057] “the server may provide the ordering in which 
As per claim 11, Studnicka teaches the method of claim 1, further comprising: determining, by the transport-provider computing system, a first delivery location of a first package picked up by the first UAV of the plurality of UAVs ([0052] “the UAV may be selected based, at least in part, on the shipping location determined at operation 303, information about the package received at operation 302 and/or 303, and/or other information. Other information may include, but is not limited destinations of other UAVs, packages carried by other UAVs, and/or the like”); and based on one or more characteristics of the first UAV, determining, by the transport- provider computing system, that the first UAV is capable of delivering the first package to the first delivery location ([0053] “From the log, the system may determine a UAV that has capacity to carry the package of the order in operation 302 and assign the UAV with the package. Determination of an appropriate UAV may also depend on the estimated time requested/needed for delivery and/or the estimated power consumption needed for delivery, including absence or presence of charging stations along the delivery route.”); and
Based on determining that the first UAV is capable of delivering the first package to the first delivery location, providing the respective task update to the first UAV ([0056]).
As per claim 12, Studnicka teaches the method of claim 11, wherein the respective task update provided to the first UAV comprises an instruction to deliver the first package to the first delivery location (307, Fig. 3). 
As per claim 14, Studnicka teaches the method of claim 1, further comprising:
 based on one or more characteristics of a first UAV of the plurality of UAVs, determining, by the transport-provider computing system, that the first UAV is not capable of 
based on determining that the first UAV is not capable of delivering the first package, providing the respective task update to the first UAV, wherein the respective task update provided to the first UAV comprises an instruction to drop off the first package at: the loading location or a nearby drop-off location ([0086] “the system may conduct steps for removing that package from the UAV. For example, the system may contact a system administrator to remove the package or cause the UAV to display a signal that a package needs to be removed. The signal may remain until the package for the canceled order is removed. In some examples, the system may instruct the UAV to drop or remove the package, such as causing the UAV to release a fastening mechanism holding the package for the canceled order. In some examples, the system may instruct the UAV to deliver the package to a certain area of the facility designated for canceled deliveries.”)
As per claim 15, Studnicka teaches the method of claim 14, further comprising: based on one or more characteristics of a second UAV of the plurality of UAVs, determining, by the transport- provider computing system, that the second UAV is capable of delivering the first package to a  first delivery location of the first package ([0053] “the system may determine a UAV that has capacity to carry the package of the order in operation 302 and assign the UAV with the package”).  ; and deploying, by the transport-provider computing system, the second UAV to pick up the first package to deliver the first package to the delivery location of the first package ([0054] and [0056]) .
autonomously selecting for pickup and pick up the respective package by identifying the respective package based on sensor data collected by the respective UAV after arriving at the loading location, wherein the sensor data represents a location of the respective package relative to one or more other packages of the plurality of packages while the respective package is disposed at the loading location.  ([0054] “as part of the loading process, the UAV may scan a package slip for a received package”).  
As per claim 22, Studnicka teaches the method of claim 1, wherein the item provider request specifies a number of UAV delivery flights by the plurality of UAVs for transportation of the plurality of packages from the loading location at the given future time ([0032] “details of the one or more packages for deliver and the instructions on when and how the delivery is to be conducted”).  
As per claim 23, Studnicka teaches the method of claim 1, wherein the item provider request specifies a rate of UAV delivery flights by the plurality of UAVs for transportation of the plurality of packages from the loading location at the given future time ([0032] “details of the one or more packages for deliver and the instructions on when and how the delivery is to be conducted”).  

As per claim 24, the Applicant recites a non-transitory computer-readable medium having essentially the same limitations as rejected claim 1 and is as such rejected under similar rationale as applicable mutatis mutandis.
As per claim 25, the Applicant recites a non-transitory computer-readable medium having essentially the same limitations as rejected claim 3 and is as such rejected under similar rationale as applicable mutatis mutandis.
As per claim 26, the Applicant recites a non-transitory computer-readable medium having essentially the same limitations as rejected claim 4 and is as such rejected under similar rationale as applicable mutatis mutandis.

As per claim 28, the Applicant recites a system having essentially the same limitations as rejected claim 1 and is as such rejected under similar rationale as applicable mutatis mutandis. Studnicka further teaches a processor and non-transitory computer-readable medium storing the method steps of claim 1 ([0014]).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per claim 29, the closest available prior art does not disclose or teach: “identifying the respective package by the package identifying device comprises detecting a unique identifier provided as part of the respective package, and wherein the respective UAV is configured to receive the respective package into the payload compartment in an orientation that positions the unique identifier in a predetermined orientation relative to the package identifying device.”

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims which have had subject matter indicated as allowable.  As such, future amendments may alter the scope and nature if the subject matter and thus the interpretation of it.


Response to Arguments
Applicant's arguments filed December 17, 2020 (“Remarks”) have been fully considered but they are not persuasive. 

December 14, 2020 Interview Summary
	In a number of instances, the Applicant has relied upon positions allegedly presented at the Examiner Interview held on December 14, 2020 (Remarks at 12-14).  However, the totality of the record regarding such Examiner Interview is contained within the Remarks (at 11-12) and the Applicant-Initiated Interview Summary mailed December 15, 2020.  Beyond what has been explicitly recorded either summary, no other record of discussion from the Interview has been made available to the Examiner for consideration or reference along with the presented Applicant amendments.  As such, the Applicant’s arguments including “for at least the reasons discussed during the December 14, 2020 interview” (Remarks at 14) will not be provided any persuasive weight.

35 U.S.C. §103 Rejection of Claims 1, 24, and 28
	In its Remarks, the Applicant has relied upon newly added limitations as a basis for its allegations of patentability.  Namely, the Applicant juxtaposes its recitation of a UAV which “autonomously select[s] for pickup and picking up a respective package” with “Studnicka’s teaching that ‘an individual may manually assign a UAV to a package’” (at 15).  However, this argument is flawed in that the autonomous selection amended into the Applicant’s claim does not provide enablement for a “UAV [having] a choice as to which package to pick up from two or more remaining packages, and that the UAV makes the choice autonomously” (id.).  


35 U.S.C. §103 Rejection of Claims 2-5, 7-9, 11-12, 15-15, 21-23, 25-27, and 29
The Applicant has not alleged any independent grounds or arguments in favor of patentability of dependent Claims 2-5, 7-9, 11-12, 15-15, 21-23, 25-27, and 29.  As such, these claims are rejected as indicated supra.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663